Citation Nr: 1035993	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  03-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from October 1961 to October 1991, when he retired after 
thirty years of honorable service.

The instant appeal arose from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied the claims on appeal.  A personal hearing 
was held at the RO in September 2005 before the undersigned 
Veterans Law Judge who was designated by the Chairman of the 
Board to conduct that hearing.  A transcript of the hearing has 
been associated with the claims folder.

Following that hearing, and upon reviewing the claims folder, the 
Board determined that additional development of the appellant's 
claim was necessary.  Hence, in March 2006, the claim was 
remanded for the purpose of obtaining additional evidence.  The 
claim was subsequently returned and, in November 2008, the Board 
issued a decision on the merits of the appellant's claim.  In 
essence, the Board denied entitlement to service connection for 
hypertension and diverticulitis.  

The appellant was then furnished with a copy of that November 
2008 action.  He then appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, for review.  
The appellant, through his accredited representative, and the 
Secretary jointly submitted a Joint Motion for Remand.  In that 
Motion, both parties asked that the Board's decision be vacated 
and the claim returned to the Board for additional developmental 
action.  The Court effectuated that Joint Motion for Remand in an 
Order that was issued in November 2009.  The claim has since been 
returned to the Board for further action in keeping with the 
instructions of the Joint Motion.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The RO has granted service connection for diverticulitis, 
effective May 8, 2001.  A noncompensable evaluation has been 
assigned for said disability.  


CONCLUSION OF LAW

The appeal on the merits of the appellant's claim of entitlement 
to service connection for diverticulitis has become moot by 
virtue of an RO rating decision that granted service connection, 
and there remains no matter in controversy for which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied entitlement to service connection for 
diverticulitis in a rating action that was issued in April 2002.  
The appellant subsequently perfected his appeal to the Board.  38 
U.S.C.A. § 7104 (West 1991).  After the Board remanded the claim 
and it was returned to the Board on appeal, the Board denied the 
claim.  The denial was issued in November 2008.  The appellant 
then appealed to the Court for review.  In between the time the 
Board issued its decision and the Court issued its Order on that 
matter, the RO granted service connection for diverticulitis.  It 
is unclear from the record when that grant was issued but per the 
Rating Decision issued by the RO in March 2010, diverticulitis 
was granted and a noncompensable rating was assigned.  The 
effective date of the rating was determined to be May 8, 2001.  
The appeal on the merits of the appellant's claim of entitlement 
to service connection for diverticulitis has become moot by 
virtue of the RO's grant in full of the appellant's claim of 
entitlement to service connection for diverticulitis.  Because 
there is no longer an issue in controversy, this particular issue 
must now be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002). 



ORDER

The appeal involving entitlement to service connection for 
diverticulitis is dismissed.


REMAND

The remaining issue on appeal involves entitlement to service 
connection for hypertension.  In the Joint Motion for Remand, 
previously reported in the Introduction, the parties indicated 
that the medical evidence that was relied upon by the Board in 
its November 2008 decision was inadequate.  The Joint Motion for 
Remand suggested that the medical examination that was 
accomplished in May 2008 was inadequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  The Court found that the examination was inadequate and 
as such, the VA failed to comply with the duty to obtain the 
requisite medical information necessary to make a decision on the 
appellant's claim.  

Moreover, the Court also concluded that the examination report 
did not comply with the instructions that were given by the Board 
in is March 2006 remand.  In Stegall v. West, 11 Vet. App. 268 
(1998), Court held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with the 
remand orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the document obtained did not specifically attain the 
information needed by the Board, the Court indicated that the 
Board should have returned to the claim to the RO/AMC so that 
additional information could have been obtained.  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 [VCAA].  
However, identification of specific action requested on remand 
does not relieve the RO/AMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO/AMC 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  Therefore, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2007 for his hypertension (and any other 
cardiac disorder), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The appellant once again should be 
afforded a VA cardiology examination.  The 
claims folder should be provided to the 
examiner for review in conjunction with the 
examination.  If possible, the examination 
should not be performed by an individual 
who has previously examined the appellant.  
Moreover, the examination should be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera.

After reviewing the file, the examiner must 
state whether the appellant now suffers 
from hypertension and/or coronary artery 
disease.  The examiner must then proffer an 
opinion concerning the etiology of any 
found cardiac disability.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellants claimed cardiac condition is 
related to his service, a service-connected 
disorder, or medications he takes for a 
service-connected disability.  If not, the 
examiner should express an opinion as to 
whether any found cardiac disability has 
been permanently aggravated by a service-
connected disability.  If so, is the 
increase due to the natural progress of the 
cardiac disorder.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.  It 
should be noted that a nonresponse will not 
be accepted as an adequate response to the 
Board's inquiry.  [See Jones v. Shinseki, 
23 Vet. App. 282, 290 (2010).  A mere 
recitation by the VA examiner that he or 
she cannot provide a medical opinion 
without resort to speculation by itself is 
not dispositive, where there is no clearly 
obvious rationale offered for why this was 
the case.]  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner must specifically note in the 
examination results that the claims folder 
has been reviewed.  In offering the 
impressions in the examination report, the 
examiner must specifically acknowledge and 
discuss the appellant's contentions.  All 
findings and conclusions should be set 
forth in a legible report.

3.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the AMC should readjudicate 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and his accredited representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


